TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 23, 2020



                                      NO. 03-20-00498-CV


  Greg Abbott, in his Official Capacity as the Governor of Texas; and Ruth Hughs, in her
                 Official Capacity as Texas Secretary of State, Appellants

                                                 v.

  The Anti-Defamation League Austin, Southwest, and Texoma Regions; Common Cause
                        Texas; and Robert Knetsch, Appellees




        APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
       AFFIRMED -- OPINION BY JUSTICES GOODWIN, KELLY, AND SMITH




This is an appeal from the interlocutory order signed by the trial court on October 15, 2020.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s interlocutory order. Therefore, the Court affirms the trial

court’s interlocutory order. The appellants shall pay all costs relating to this appeal, both in this

Court and in the court below.